Name: Commission Decision No 3746/86/ECSC of 5 December 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-10

 Avis juridique important|31986S3746Commission Decision No 3746/86/ECSC of 5 December 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 348 , 10/12/1986 P. 0001*****COMMISSION DECISION No 3746/86/ECSC of 5 December 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47 and 58 thereof, Whereas: In Article 19 of Decision No 3485/85/ECSC (1), the Commission announced its intention to exclude further categories of products as from 1 January 1987; The galvanized sheet sector (category Ic) faces competition from other coated products in category Id, which have been liberalized since 1 January 1986, thus leading the Commission, to avoid distortion of competition, to incorporate a large measure of flexibility into its Decision No 3485/85/ECSC. It has since emerged that there is very little excess production capacity in this sector. This category of products should therefore be excluded from the system of quotas; The inclusion of Article 15 B became necessary at the height of the crisis in the steel industry. At the present time there is no justification for maintaining this provision. It should therefore be deleted; After consulting the Consultative Committee and with the assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Decision No 3485/85/ECSC is hereby amended as follows: 1. Paragraphs 1 and 2 of Article 4 are replaced by the following: '1. A system of production quotas is hereby established in respect of categories Ia, Ib, II, III, IV and VI, irrespective of quality or choice. 2. In the case of categories Ia, Ib, II and III, the following products shall be excluded: - special alloy steels, except for special fine-grained weldable structural alloy steels with a high yield point (Sonderbaustahl), - permanent way material, - sheet piling, - colliery arches, and - subject to proof being furnished that this material has in fact been processed in the Community, material intended for the production, in the Community, of: - welded tubes more than 406,4 mm in diameter, - tinplate (including blackplate and TFS), - electrical sheet with a minimum silicon content of 1 %, - derived products, falling within categories Ic and Id.' 2. Paragraph 4 of Article 8 is replaced by the following: '4. Where a plant - a works or an undertaking - undergoes a change of ownership, the new owner shall receive the plant's reference production and quantities and the relevant quotas. It is forbidden to circumvent such a transfer of references by selling, exchanging or transferring them. In the case of a plant producing category Ia or Ib products, the Commission shall take the necessary measures to ensure that the total production of each of categories Ia or Ib placed on the market remains unchanged.' 3. Paragraph 3 of Article 10 is deleted. 4. Article 15B is deleted. 5. Annexes I and II are replaced by Annexes I and II to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5.